 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10   WILLIAM LEE JOHNSON, et al.,                   Case No. 1:19-cv-00105-LJO-SAB
11                      Plaintiffs,                 ORDER ADDRESSING DEFENDANT
                                                    CARLETON TECHNOLOGIES STIPULATION
12          v.                                      TO ELECT REFERRAL OF THE VOLUNTARY
                                                    DISPUTE RESOLUTION PROGRAM
13   JOAN JOHNSON, et al.,
                                                    (ECF No. 24)
14                      Defendants.
15

16          On April 19, 2019, Defendant Carleton Technologies filed a stipulation to elect referral to

17   the Voluntary Dispute Resolution Program. (ECF No. 24.) The document states that Defendant

18   Carleton Technologies agrees to submit this action to VDRP. (Id.)

19          Pursuant to the Local Rules of the Eastern District of California, if all parties stipulate to
20   using the VDRP, they must file a stipulation and order for VDRP Referral. L.R. 271(i) (emphasis

21   added). The Stipulation and Order for VDRP Referral must:

22          (A) specify the time frame within which the parties propose the VDRP process
            will be completed and the date by which the Neutral must file confirmation of that
23          completion;
            (B) suggest and explain any modifications or additions to the case management
24          plan that would be advisable because of the reference to the VDRP; and
            (C) describe any pretrial activity, e.g., specified discovery or motions, that shall
25          be completed before the VDRP session is held or that shall be stayed until the
            VDRP session is concluded.
26
27   L.R. 271(i). The stipulation filed by Defendant Carleton Technologies does not include the

28   stipulation of all parties and does not address the areas required by the Local Rule. See e.g.


                                                       1
 1   Kamalu v. Walmart Stores, Inc., No. 1:13-cv-00627-SAB (E.D. Cal. April 7, 2014) (stipulation

 2   and proposed order for referral to VDRP). An action will not be referred to the VDRP unless the

 3   parties file a stipulation that complies with Rule 271(i).

 4
     IT IS SO ORDERED.
 5

 6   Dated:    April 23, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       2
